Citation Nr: 1717796	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-24 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals, on appeal from an August 2010 rating decision of the RO in Louisville, Kentucky. 


FINDINGS OF FACT

1.  In July 2010, the Veteran was diagnosed with bilateral hearing loss during his VA examination.

2.  The Veteran was exposed to acoustic trauma during his active duty service.

3.  Bilateral hearing loss is considered a chronic condition as an organic disease of the nervous system and the Veteran has competently and credibly reported continuity of symptomatology.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (2014); 38 C.F.R. § 3.102, 3.303, 3.309, 3.385 (2016).


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


